Exhibit 10.3

Execution Version

AMENDED AND RESTATED SECURITIES AGENCY AGREEMENT

THIS AMENDED AND RESTATED SECURITIES AGENCY AGREEMENT (this “Agreement”) dated
as of October 24, 2008 is entered into by and among THE BANK OF NEW YORK MELLON,
a New York banking corporation, not in its individual capacity but solely as
trustee under the Original Indenture (as defined herein) (the “Original
Trustee”), as trustee under the New Indenture (as defined herein) (the “New
Trustee”) and as collateral agent under the Original Indenture and the New
Indenture (the “Collateral Agent” and, together with the Original Trustee, the
New Trustee and the holders of the Notes (as defined below), the “Secured
Parties”), JSC BTA SECURITIES, a Kazakhstan joint stock company incorporated
under the laws of Kazakhstan, No. 14024-1910-T00, broker-dealer license
No. 0401201983, as Securities Agent in the Republic of Kazakhstan (the
“Securities Agent”), TRANSMERIDIAN EXPLORATION INC., a company incorporated
under the laws of the British Virgin Islands (“TME”), and BRAMEX MANAGEMENT,
INC., a company incorporated under the laws of the British Virgin Islands
(“Bramex” and, together with TME, the “Issuers”).

RECITALS

WHEREAS, pursuant to that certain Indenture, dated as of December 12, 2005, as
supplemented by the First and Second Supplemental Indentures thereto, dated as
of December 22, 2005 and May 24, 2006, respectively (the “Existing Indenture”
and, such Existing Indenture, as supplemented by the Third Supplemental
Indenture, dated as of the date hereof (and as further amended, restated,
supplemented or otherwise modified from time to time, the “Original
Indenture”)), by and among TME, the Original Trustee, Transmeridian Exploration
Incorporated (the “Parent”), as guarantor, and the other guarantors party
thereto (the “Subsidiary Guarantors” and, together with the Parent, the
“Guarantors”), TME issued $290 million aggregate principal amount of its senior
secured notes due 2010 (the “Original Notes”);

WHEREAS, to secure the obligations of TME under the Original Notes and the
Existing Indenture, the Original Trustee, the Securities Agent and the Issuers
entered into the Securities Agency Agreement, dated as of January 3, 2006, as
amended on May 24, 2006 (the “Original Securities Agency Agreement”);

WHEREAS, to secure the obligations of the Issuers and the Guarantors under the
Existing Indenture and the Original Notes, the Issuers executed and delivered
(i) the Conditional Share Transfer Agreement, dated as of January 3, 2006, as
amended on May 24, 2006 (the “Original CSTA”), among the Issuers and the
Securities Agent, and (ii) the Share Encumbrance and Pledge Agreement, dated as
of January 3, 2006, as amended on May 24, 2006 (the “Original SEPA”), among the
Issuers and the Securities Agent;

WHEREAS, none of the Original Notes are owned by (i) TME or by any Person that
is or may be a Person directly or indirectly controlling or controlled by or
under direct or indirect common control with TME or (ii) United Energy Group
Limited, an exempted company with limited liability existing under the laws of
Bermuda (“UEGL”), other than the $43,159,000 aggregate principal amount of
Original Notes (the “Specified Original Notes”) owned by UEGL;



--------------------------------------------------------------------------------

WHEREAS, pursuant to that certain Indenture, dated as of the date hereof, by and
among TME, the New Trustee and the Guarantors (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “New Indenture” and,
together with the Original Indenture, the “Indentures”), TME is authorized to
issue its senior secured notes due 2010 (the “New Notes” and, together with the
Original Notes, the “Notes”) in an aggregate principal amount of up to
$177,726,000 (or such other aggregate principal amount set forth in an
Authentication Order delivered on the Issue Date (as defined in the New
Indenture)) in exchange for all or a portion of the Original Notes;

WHEREAS, pursuant to the Offering Memorandum and Consent Solicitation Statement,
dated as of July 23, 2008 (as amended or supplemented, the “Solicitation
Statement”), of TME and the Parent, TME and the Parent have solicited consents
of the holders of the Original Notes to authorize certain amendments to the
Existing Indenture and to the Security Documents (as defined in the Existing
Indenture), including the Original Securities Agency Agreement, and in
connection therewith, TME has obtained the written consent of the holders of at
least a majority in outstanding principal amount of the Original Notes to the
substance of the amendment and restatement in its entirety of the Original
Securities Agency Agreement, as set forth herein, and the amendment and
restatement in its entirety of each of the Original CSTA and the Original SEPA,
as set forth in the CSTA and the SEPA (each as defined below), respectively,
evidence of which that is satisfactory to the Original Trustee having been filed
therewith;

WHEREAS, the Issuers, the Original Trustee, the New Trustee, the Collateral
Agent and the Securities Agent have each agreed to enter into this Agreement to
amend and restate the Original Securities Agency Agreement to (a) secure the
obligations of the Issuers under the Notes and the Indentures and (b) make the
other modifications to the Original Securities Agency Agreement as set forth
herein;

WHEREAS, to secure the obligations of the Issuers and the Guarantors under the
Indentures and the Notes (the “Secured Obligations”), the Issuers have agreed,
among other things, to execute and deliver (i) the Amended and Restated
Conditional Share Transfer Agreement (the “CSTA”) and the Amended and Restated
Share Encumbrance and Pledge Agreement (the “SEPA”) and (ii) the other documents
listed on Exhibit A (the CSTA, the SEPA, such other documents listed on Exhibit
A and any such other agreements as may be entered into from time to time with
the prior written consent of the Collateral Agent with respect to the Shares (as
defined in the CSTA) collectively, the “Kazakhstan Documents”); and

WHEREAS, pursuant to Sections 9.6 and 12.4 of the Existing Indenture, the
Original Trustee has received an Officer’s Certificate and an Opinion of Counsel
as to the matters specified therein with respect to execution and delivery by
the Trustee hereof.

NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
amend and restate the Original Securities Agency Agreement in its entirety and
agree as follows:

Section 1. Definitions

Capitalized terms used herein and not otherwise defined herein and the term
“outstanding” shall have the respective meanings given to such terms in the
Original Indenture.

 

2



--------------------------------------------------------------------------------

Section 2. Appointment of Securities Agent; Successor Securities Agent

The Issuers hereby appoint the Securities Agent, and the Securities Agent hereby
accepts such appointment, pursuant to the terms of this Agreement, as securities
agent to act on behalf of the Collateral Agent, acting on behalf of the Original
Trustee under the Original Indenture for the benefit of the Original Trustee and
the holders of the Original Notes and the New Trustee under the New Indenture
for the benefit of the New Trustee and the holders of the New Notes, but, in
each such case, solely in respect of the Kazakhstan Documents and the Shares
covered thereby. The Securities Agent shall be and is hereby authorized to
exercise such rights and powers as instructed from time to time by the
Collateral Agent to perform its obligations as Securities Agent under this
Agreement and as Securities Agent and/or beneficiary under the Kazakhstan
Documents. Except as otherwise expressly set forth in this Agreement, the
Securities Agent shall not take any action with respect to the Shares, whether
pursuant to this Agreement or any of the Kazakhstan Documents, except pursuant
to the written instructions of the Collateral Agent.

(a) The Securities Agent is an independent contractor and shall have no
authority to act for or represent any Secured Party except as expressly set
forth herein. Notwithstanding any provision to the contrary elsewhere, the
Securities Agent shall not have any authority, rights, duties or
responsibilities, except those expressly set forth in the Kazakhstan Documents
to which it is a party and those arising out of its acceptance and
administration of this Agreement. The Securities Agent does not owe fiduciary
duties to any Secured Party or any other person in connection with the
performance of its duties hereunder other than (i) the duty to safekeep the
Shares in its custody and (ii) the duty to take no action which would impair the
interests of any Secured Party in the Shares. At the expense of the Issuers, the
Securities Agent may retain counsel and other experts, and may rely conclusively
on the advice of such counsel and other experts. If the Securities Agent is
required to take any action hereunder, including, but not limited to, beginning
any legal action or proceeding or taking any steps to enforce or realize upon
any security interest created by the Kazakhstan Documents, the Issuers shall
reimburse and indemnify (whether by way of payment in advance or otherwise) the
Securities Agent against all costs, claims, expenses (including legal fees) and
liabilities it will or may expend or incur in taking such action.

(b) The Securities Agent may be removed any time with or without cause by
written notice by the Collateral Agent. Prior to the effectiveness of any such
removal, the Issuers shall have the right to appoint a successor Securities
Agent. Upon the acceptance of any appointment as Securities Agent hereunder by a
successor Securities Agent, such successor Securities Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Securities Agent, and the retiring Securities Agent shall be
discharged from its duties and obligations under this Agreement. After any
Securities Agent’s removal hereunder as Securities Agent, the provisions of this
Agreement shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Securities Agent under this Agreement and the
Kazakhstan Documents.

(c) Beyond the exercise of reasonable care in the custody thereof, the
Securities Agent shall have no duty as to any Shares in its possession or
control or in the possession or control of any nominee, agent or bailee or any
income thereon or as to preservation of rights against prior parties or any
other rights pertaining thereto. The Securities Agent shall be deemed to have
exercised reasonable care in the custody of the Shares in its possession if the
Shares are accorded treatment substantially equal to that which it accords its
own property and

 

3



--------------------------------------------------------------------------------

shall not be liable or responsible for any loss or diminution in the value of
any of the Shares, by reason of the act or omission of any carrier, forwarding
agency or other agent or bailee selected by the Securities Agent in good faith.

(d) The Issuers shall concurrently give to the Securities Agent copies of all
notices given by the Issuers to the Collateral Agent, the Original Trustee or
the New Trustee pursuant to the Indentures, provided that the failure to provide
to the Securities Agent a copy of a notice properly delivered to such Collateral
Agent, Original Trustee or New Trustee shall not be a separate default or Event
of Default under the Original Indenture or an Event of Default under the New
Indenture, the Kazakhstan Documents or this Agreement. The Collateral Agent will
have the right to appoint a person who will be in charge of exercising the
rights derived from or related to the Shares or that may be applicable to its
defense, in which case the Securities Agent will be obligated only to grant the
necessary powers of attorney. In the event of and following such an appointment,
the Collateral Agent shall give prompt notice of such appointment to the
Issuers.

Section 3. Responsibilities of Securities Agent

The obligations of the Securities Agent under this Agreement shall be to:

(a) duly execute and deliver and act as Securities Agent or beneficiary under
the Kazakhstan Documents for the benefit of the Collateral Agent under the
Indentures as requested by the Collateral Agent in writing;

(b) duly perform all of its duties and obligations under the Kazakhstan
Documents, specifically those obligations to enforce its rights against the
Shares, but only as and to the extent instructed by the Collateral Agent in
writing;

(c) upon the occurrence of an Event of Default under either Indenture, take such
action as requested by written instructions of the Collateral Agent under the
applicable Indenture, specifically including the actions specified under
Section 2.1 of the CSTA (but in no event otherwise) in a manner consistent with
applicable law. In this regard, the Securities Agent shall be entitled to rely
and act upon, and shall be fully protected in relying and acting upon, any note,
writing, resolution, notice, consent, certificate, request, demand, direction,
instruction, waiver, receipt, agreement, affidavit, letter, statement, order or
written document or written communication reasonably believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel and other experts
retained or employed by the Securities Agent in its reasonable discretion;

(d) be deemed not to have actual, constructive, direct or indirect knowledge or
notice of the occurrence of any Event of Default under either Indenture or any
right or obligation to give a Transfer Instruction (as defined in the CSTA),
except upon receipt by the Securities Agent of a written notice or a certificate
from the Collateral Agent stating that an Event of Default under the applicable
Indenture has occurred and that a Transfer Instruction should be delivered. The
Securities Agent shall have no obligation whatsoever, either prior to or after
receiving such written notice or certificate, to inquire whether an Event of
Default under the applicable Indenture has in fact occurred and shall be
entitled to rely conclusively, and shall be fully protected in so relying, on
any notice or certificate so furnished to it;

 

4



--------------------------------------------------------------------------------

(e) take such other actions reasonably requested by the Collateral Agent in
accordance with this Agreement;

(f) file the required statements and record the required documents or
instruments in the appropriate public office at any time or times necessary to
preserve the interests of each Secured Party in the Shares;

(g) following completion of a Share Transfer (as defined in the CSTA), at the
direction of the Collateral Agent, sell the Shares in a manner consistent with
applicable law for cash or other consideration in one or more transactions in
such manner and to such purchasers as shall be directed in writing by the
Collateral Agent;

(h) remit all Sales Proceeds (as defined in the CSTA) forthwith to the
Collateral Agent until the Collateral Agent shall have received at its offices
in New York, New York an aggregate amount equal to all amounts owed by the
Issuers with respect to the Secured Obligations, and upon receipt by the
Securities Agent of a written certification from the Collateral Agent that the
Collateral Agent has received Sales Proceeds from the sales of Transferred
Shares (as defined in the CSTA) conducted by or at the direction of the
Securities Agent pursuant to the CSTA in an aggregate amount sufficient to have
satisfied in full all of the Secured Obligations, (i) remit any remaining Sales
Proceeds to the Shareholders (as defined in the CSTA), as they shall jointly
direct and (ii) if applicable, instruct the Nominee (as defined in the CSTA) to
transfer ownership of any remaining Shares to the Shareholders, as they shall
jointly direct; and

(i) if so directed in writing by the Collateral Agent, acquire Transferred
Shares for the account of the Collateral Agent, or its assigns, pursuant to the
exercise of the set-off rights provided for in Section 7.1(i) of the CSTA. The
Securities Agent shall not otherwise exercise such rights under the CSTA or
otherwise arising in favor of the Securities Agent by operation of law or any
other agreement with the Shareholders, or either Issuer, or any of their
Affiliates.

Section 4. Securities Agent’s Individual Capacity

The Securities Agent may engage in any kind of financial business with the
Issuers or any of their respective affiliates or subsidiaries as if the
Securities Agent were not performing the duties specified herein, and may accept
fees and other consideration from the Issuers for services in connection with
this Agreement and otherwise without having to account for the same to the
Collateral Agent or to any other Secured Party from time to time.

Section 5. Term, Fees, Etc.

The term of this Agreement shall commence on the date hereof and, unless earlier
terminated pursuant to Section 2(b), shall terminate upon the Termination Date
(as defined in the CSTA). For services rendered as Securities Agent under this
Agreement, the Issuers shall pay the Securities Agent such compensation as may
be agreed to from time to time in writing between the Securities Agent and the
Issuers. The Issuers agree to pay the reasonable fees and expenses of, and other
amounts payable to, the Securities Agent under this Agreement (including the
reasonable fees and expenses of the Securities Agent’s counsel), in addition to
any other fees, expenses and other amounts payable that may arise under the
Kazakhstan Documents. No Secured Party shall have any liability for any of the
foregoing fees or expenses.

 

5



--------------------------------------------------------------------------------

Section 6. Limitation of Responsibility.

(a) The Securities Agent will not be liable for any facts, acts or omissions of
the parties on the Kazakhstan Documents or third parties that may prevent the
Securities Agent from complying with its obligations and duties under this
Agreement.

(b) The Securities Agent shall not have any implied liability or obligation
under this Agreement or the Kazakhstan Documents with respect to obligations
that are not expressly provided herein or therein.

(c) The parties hereto agree that the Securities Agent shall not be liable for
any act or omission, including, without limitation, the failure to deliver any
notice in accordance with this Agreement, to be performed by any other party
hereto or any third party that may result in a failure to comply with the
Securities Agent’s obligations.

(d) The Securities Agent shall not be liable for any act performed in good faith
and in accordance with the written instructions delivered by the Collateral
Agent to the Securities Agent pursuant to this Agreement. No Secured Party shall
have any liability for any negligence or willful misconduct of the Securities
Agent.

(e) Notwithstanding any other limitation to the Securities Agent’s liability
under this Agreement, the parties hereto agree that the Securities Agent shall
not be liable for, and shall not have any obligation to verify or investigate:

 

  (i) any representation or warranty made by the parties hereto in this
Agreement or any other document related to this Agreement, including, but not
limited, to the Kazakhstan Documents;

 

  (ii) the content of any certificate, report or any other document delivered by
any party hereto or any other third party; and

 

  (iii) the fulfillment by the Issuers of their obligations under any agreement
related to this Agreement, including, but not limited to, the Kazakhstan
Documents.

(f) Nothing herein shall require any Secured Party to submit to the jurisdiction
of a non-U.S. court.

(g) Without limiting the above and notwithstanding any provision to the contrary
in any other document, the Securities Agent and its officers, representatives,
employees and agents:

 

  (i) shall not have any liability or obligation other than those expressly
provided in this Agreement, and the Securities Agent shall not have any implied
liability or obligation hereunder;

 

6



--------------------------------------------------------------------------------

  (ii) at any time, upon determination by the Securities Agent after
consultation with legal counsel that it is prohibited by applicable law to
perform or refrain from performing an act or requirement set forth herein, the
Securities Agent may postpone or refrain from performing such act until the
Securities Agent has received legal advice from counsel or other evidence
reasonably satisfactory to the Securities Agent that such act (or omission to
act) is not prohibited under applicable law;

 

  (iii) may, at its own election, seek advice from any legal or any other kind
of advisor (provided that the Securities Agent shall not retain financial
advisors for the benefit of any Secured Party without the prior written consent
of such Person);

 

  (iv) shall not have any liability whatsoever to determine or investigate the
fulfillment or compliance by any of the parties hereto of the terms, conditions
and obligations under this Agreement or any other agreement they are part of;

 

  (v) shall not incur any liability whatsoever for any delay, cancellation or
modification of any notice, consent, certificate, representation, communication,
copy or any other communication not delivered to the Securities Agent, cancelled
or modified timely; and

 

  (vi) shall not be deemed to have knowledge of any fact or circumstance, unless
the Securities Agent has received a written notice at the address provided in
Section 9(a) hereof in accordance with this Agreement.

Section 7. Indemnification; Disclaimers, Etc.

(a) The Issuers shall be liable for and shall reimburse and indemnify the
Securities Agent and hold each of the Securities Agent, the Original Trustee,
the New Trustee and the Collateral Agent (which shall include, for the purposes
of this Section 7, their respective officers, employees, agents and directors)
harmless from and against any and all claims, losses, liabilities, taxes, costs,
damages or expenses (including reasonable attorney’s fees and expenses)
(collectively, “Losses”) arising from or in connection with or related to this
Agreement or being Securities Agent hereunder (including but not limited to
Losses incurred by the Securities Agent in connection with its successful
defense, in whole or in part, of any claim of willful misconduct on its part);
provided, however, that the Securities Agent shall not be indemnified for Losses
caused by its own negligence or willful misconduct, for which it shall indemnify
each Secured Party and the Issuers for any costs or expenses of any kind
whatsoever incurred by them.

(b) No provision of this Agreement or the Kazakhstan Documents shall require the
Securities Agent or any Secured Party to expend or risk its own funds or
otherwise incur any financial liability in the performance of any of its duties
hereunder or under the

 

7



--------------------------------------------------------------------------------

Kazakhstan Documents or in the exercise of any of its rights or powers, if it
shall have reasonable grounds for believing that repayment of such funds or
adequate indemnity against such risk or liability is not reasonably assured to
it.

(c) The Securities Agent shall have no liability (whether sounding in tort,
contract or otherwise) for losses in connection with, arising out of, or in any
way related to, performance by the Securities Agent under any of the Kazakhstan
Documents and/or the relationship established by this Agreement, or any act,
omission or event occurring in connection therewith, unless it is determined by
a final and nonappealable judgment of a court of competent jurisdiction that is
binding on the Securities Agent that such losses were the result of acts or
omissions on the part of the Securities Agent constituting negligence or willful
misconduct in connection with the performance by the Securities Agent hereunder
or under the Kazakhstan Documents, or otherwise.

(d) Without prejudice to any other provision of this Section 7, the Securities
Agent and the Issuers agree that no Secured Party shall have any liability to
the Securities Agent or the Issuers (whether sounding in tort, contract or
otherwise) hereunder.

Section 8. Illegality; No Inconsistency

Nothing in this Agreement or the Kazakhstan Documents shall require the
Securities Agent to take any action that is in violation of or prohibited by any
applicable laws.

Section 9. Miscellaneous Provisions

(a) Notices. All notices, approvals, comments or other communications required
or desired to be given hereunder shall be in writing in the English language and
delivered in person or mailed by certified mail or courier, postage prepaid,
addressed as follows, or by facsimile transmission, and shall be deemed to have
been given when received:

If to either the Original Trustee, the New Trustee or the Collateral Agent:

The Bank of New York Mellon

101 Barclay Street 4 East

New York, New York 10286

USA

Attention: Global Finance Unit

Fax: +1-212-815-5802/5803

If to the Securities Agent:

JSC BTA Securities

281 Khusainov Street

Almaty 050060

Kazakhstan

Attention: Zhassulan Bekzhigitov

Fax: +7-727-299-1025

 

8



--------------------------------------------------------------------------------

If to TME:

c/o Transmeridian Exploration Incorporated

5847 San Felipe, Suite 4300

Houston, Texas 77057

USA

Attention: Earl W. McNiel

Fax: +1-713-781-6593

(b) Severability. The provisions of this Agreement are severable, and if any
clause or provision shall be held invalid, illegal or unenforceable in whole or
in part in any jurisdiction, then such invalidity or unenforceability shall
affect in that jurisdiction only such clause or provision, or part thereof, and
shall not in any manner affect such clause or provision in any other
jurisdiction or any other clause or provision of this Agreement in any
jurisdiction.

(c) Headings. The headings in this Agreement have been inserted for convenience
of reference only, are not to be considered a part hereof and shall in no way
modify or restrict any of the terms or provisions hereof.

(d) Counterpart Originals. This Agreement may be signed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
shall together constitute one and the same agreement.

(e) Amendments. This Agreement may be changed, waived, discharged or terminated
only by an instrument in writing signed by all of the parties hereto.

(f) Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of New York. The parties agree that any suit
for the enforcement of this Agreement may be brought in the courts of the State
of New York or any federal court sitting in the Borough of Manhattan in New
York, New York and consent to the nonexclusive jurisdiction of such court.

(g) Dispute Resolution.

 

  (i) The parties shall make attempts to settle disputes hereunder amicably
through good faith negotiations within thirty (30) days from the moment of
submission of a written notice about such dispute by one party to the other
party. If such negotiations are not successful, a dispute, controversy or claim
arising out of or relating to this Agreement, or the breach, termination or
invalidity hereof, shall be settled by arbitration.

 

  (ii)

Each of the parties hereby irrevocably agrees that, if any dispute, claim or
disagreement arises from or in connection with this Agreement (or any
supplement, modification or addition thereto, including as to the terms or
conditions of the execution, breach, termination or invalidity hereof or
thereof) (together, “Disputes”) and the negotiations referred to in Clause
(i) are not successful, such Dispute shall be submitted to arbitration. Disputes
submitted

 

9



--------------------------------------------------------------------------------

 

to arbitration shall be conducted in English and be resolved by arbitration in
London by the Arbitration Court of the International Chamber of Commerce (the
Arbitration Court) in accordance with the rules of the Arbitration Court, which
rules are deemed to be incorporated by reference into this Clause. The tribunal
shall consist of three arbitrators, one appointed by each of the parties with
the third being agreed between the first two arbitrators but, in the absence of
agreement between them, shall be appointed by the Arbitration Court. All
decisions of the Arbitration Court shall be binding on the parties, and the
Dispute shall be considered finally settled under the rule of the Arbitration
Court by said arbitrators.

(h) Incorporation by Reference. All of the rights, protections and privileges
granted to each Trustee and the Collateral Agent under the applicable Indenture
are incorporated by reference herein and shall inure to the benefit of the
Securities Agent herein; provided, however, that in the event there is an
inconsistency or conflict between this Agreement and the Indentures, this
Agreement shall govern (it being understood that this proviso is intended solely
to resolve conflicts between this Agreement and the Indentures with respect to
the rights of the Securities Agent under this Agreement, and shall not in any
way modify, diminish or otherwise affect the rights, protections and privileges
granted to either Trustee or the Collateral Agent under the Indentures).

(i) Survival of Indemnities. The indemnities set forth herein in Section 7 shall
survive the final payment of the Secured Obligations, the termination of this
Agreement, and the resignation or removal of the Collateral Agent, any Trustee
or the Securities Agent.

(j) Operative Time. Following receipt of the Requisite Consents (as defined in
the Solicitation Statement), the parties hereto will execute this Agreement.
This Agreement will become effective upon execution, but the proposed amendments
to the Original Securities Agency Agreement effected hereby will not become
operative until the Original Notes are accepted for payment and exchange in the
exchange offer (as described in the Solicitation Statement), which is expected
to occur immediately prior to the closing of the Swap (as defined in the
Solicitation Statement).

(k) Representations. The Issuers hereby represent and warrant to the Original
Trustee that, immediately prior to the execution and delivery of this Agreement
by each of the parties hereto on the date hereof, none of the Original Notes are
owned by (i) TME or by any Person that is or may be a Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with TME or (ii) UEGL (other than the Specified Original Notes).

(l) Consent to Amendment. In accordance with Section 9.2 of the Existing
Indenture and Section 9(e) of the Original Securities Agency Agreement, the
Original Trustee hereby consents to the amendment and restatement in its
entirety of the Original Securities Agency Agreement. In accordance with
Section 9.2 of the Existing Indenture and Section 7(c) of the Original CSTA, the
Original Trustee hereby consents to the amendment and restatement in its
entirety of the Original CSTA.

 

10



--------------------------------------------------------------------------------

(m) Enforcement Not Limited. It is understood and agreed that, (i) upon the
occurrence and during the continuation of an “Event of Default” (as defined in
the Original Indenture), the Original Trustee may take and continue, and direct
the Collateral Agent to take and continue, in each case to the extent permitted
by the Original Indenture and applicable law, any enforcement action with
respect to the Secured Obligations under the Original Indenture and the Shares
in such order and manner as it may determine in its sole discretion and
(ii) upon the occurrence and during the continuation of an “Event of Default”
(as defined in the New Indenture), the New Trustee may take and continue, and
direct the Collateral Agent to take and continue, in each case to the extent
permitted by the New Indenture and applicable law, any enforcement action with
respect to the Secured Obligations under the New Indenture and the Shares in
such order and manner as it may determine in its sole discretion; provided that
(i) the Original Trustee and the New Trustee shall cooperate in good faith with
the Collateral Agent in the orderly administration of the Shares in connection
with an exercise of remedies hereunder or under the applicable Indenture, and
(ii) all proceeds of Shares (howsoever realized and whomsoever realizing the
same) shall in any event be applied ratably to the Secured Obligations in
accordance with Section 9(n) hereof. The Original Trustee, for itself and on
behalf of the holders of the Original Notes, hereby acknowledges and agrees that
no covenant, agreement or restriction contained in the Original Indenture or in
the “Security Documents” (as defined in the Original Indenture) or otherwise
shall be deemed to restrict in any way the rights and remedies of the New
Trustee or the holders of the New Notes with respect to the Shares as set forth
in this Agreement and the New Indenture or under applicable law (all proceeds of
the Shares (howsoever realized and whomsoever realizing the same) in any event
to be applied ratably to the Secured Obligations in accordance with Section 9(n)
hereof). The New Trustee, for itself and on behalf of the holders of the New
Notes, hereby acknowledges and agrees that no covenant, agreement or restriction
contained in the New Indenture or in the “Security Documents” (as defined in the
New Indenture) or otherwise shall be deemed to restrict in any way the rights
and remedies of the Original Trustee or the holders of the Original Notes with
respect to the Shares as set forth in this Agreement and the Original Indenture
or under applicable law (all proceeds of the Shares (howsoever realized and
whomsoever realizing the same) in any event to be applied ratably to the Secured
Obligations in accordance with Section 9(n) hereof).

(n) Application of Proceeds.

(i) After the exercise of remedies by (i) the Collateral Agent, (ii) the
Original Trustee or the holders of the Original Notes under Section 6.5 of the
Original Indenture, or (iii) the New Trustee or the holders of the New Notes
under Section 6.5 of the New Indenture, any Sales Proceeds, when received by any
Secured Party in cash or its equivalent, will be applied ratably in reduction of
the outstanding Secured Obligations (and, as to the Secured Obligations in
respect of the Original Indenture, in the order of priority set forth in the
Original Indenture, and, as to the Secured Obligations in respect of the New
Indenture, in the order of priority set forth in the New Indenture), and each
Issuer irrevocably waives the right to direct the application of such payments
and proceeds and acknowledges and agrees that the Collateral Agent shall have
the continuing and exclusive right to apply and reapply any and all such
proceeds in the Collateral Agent’s sole discretion, notwithstanding any entry to
the contrary upon any of its books and records.

 

11



--------------------------------------------------------------------------------

(ii) In the event that the Collateral Agent receives the Sales Proceeds pursuant
to any exercise of remedies hereunder or under the Indentures, and any
outstanding Secured Obligations with respect to which such proceeds are to be
applied are not yet due and payable under the applicable Indenture, the
Collateral Agent shall hold such proceeds as additional Collateral security and
will deposit such proceeds in a segregated non-interest bearing account, to be
applied in reduction of such Secured Obligations as such Secured Obligations
become due and payable in accordance with the terms of the applicable Indenture.

(iii) Any Sales Proceeds that may be received by the Original Trustee or holders
of the Original Notes in violation of this Agreement shall be segregated and
held in trust and promptly paid over to the Collateral Agent, for the ratable
benefit of the Secured Parties entitled thereto, in the same form as received,
with any necessary endorsements, and the Original Trustee hereby authorizes the
Collateral Agent to make any such endorsements as agent for the Original Trustee
and the holders of the Original Notes (which authorization, being coupled with
an interest, is irrevocable until such time as this Agreement is terminated in
accordance with its terms). Any Sales Proceeds that may be received by the New
Trustee or holders of the New Notes in violation of this Agreement shall be
segregated and held in trust and promptly paid over to the Collateral Agent, for
the ratable benefit of the Secured Parties entitled thereto, in the same form as
received, with any necessary endorsements, and the New Trustee hereby authorizes
the Collateral Agent to make any such endorsements as agent for the New Trustee
and the holders of the New Notes (which authorization, being coupled with an
interest, is irrevocable until such time as this Agreement is terminated in
accordance with its terms).

[signature page follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

The Bank of New York Mellon,

not in its individual capacity but solely as Original Trustee under the Original
Indenture

By:   /s/ Vanessa Mack   Name:   Vanessa Mack   Title:   Vice President

The Bank of New York Mellon,

not in its individual capacity but solely as New Trustee under the New Indenture

By:   /s/ Vanessa Mack   Name:   Vanessa Mack   Title:   Vice President

The Bank of New York Mellon,

not in its individual capacity but solely as Collateral Agent under the Original
Indenture and the New Indenture

By:   /s/ Vanessa Mack   Name:   Vanessa Mack   Title:   Vice President JSC BTA
Securities, as Securities Agent By:   /s/ Zhassulan Bekzhigitov   Name:  
Zhassulan Bekzhigitov   Title:   Chairman, Management Board Transmeridian
Exploration Inc., as an Issuer By:   /s/ Earl W. McNiel   Name:   Earl W. McNiel
  Title:   Vice President

Signature Page to Amended and Restated Securities Agency Agreement



--------------------------------------------------------------------------------

Bramex Management, Inc., as an Issuer By:   /s/ Earl W. McNiel   Name:   Earl W.
McNiel   Title:   Vice President

Signature Page to Amended and Restated Securities Agency Agreement



--------------------------------------------------------------------------------

EXHIBIT A

KAZAKHSTAN DOCUMENTS

 

1. Amended and Restated Conditional Share Transfer Agreement, dated as of the
date hereof, among JSC BTA Securities, Transmeridian Exploration Inc. and Bramex
Management, Inc.

 

2. Brokerage Services Agreements (with nominal holding) entered into between
each Issuer and Money Experts JSC, a joint stock company registered under the
laws of Kazakhstan and holding broker-dealer license No. 0401200555 (“Money
Experts”) and the Securities Agent and Money Experts, each dated as of April 2,
2007.

 

3. Amended and Restated Share Encumbrance and Pledge Agreement, dated as of the
date hereof, among JSC BTA Securities, Transmeridian Exploration Inc. and Bramex
Management, Inc.

 

4. Application to open “personal account” with JSC “Securities Registrar
System”, License No. 20050017 of the National Companies and Securities
Commission of the Republic of Kazakhstan.